Title: From George Washington to Major General Philip Schuyler, 12 September 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Qurs New York septr 12th 1776.

I Yesterday Evening received Your Favor of the 8th instant with Its Inclosures.
You were right in supposing me unable to comply with General Gates’s Request; I am by no Means provided to supply so large a Demand & am Glad You Transmitted his Application immediately to Congress.
The Papers You inclosed but too strongly indicate the Hostile Intentions of the Indians. However I trust if they should attempt an Incursion upon the Frontiers, that the Force You will be able to oppose to ’em will be sufficient to repel their Attacks & prevent their doing much Mischief.
I have deliver’d the Returns of Boards & Plank, to the Qr Master Genl, who will examine them & pay whatever is due, as soon as proper Accounts are rendered him. As We shall have Occasion for a Great Quantity, I must request Your Assistance, in furnishing Every supply in your Power. Neither Timber or Boats will be wanted.
I am Exceedinly hurried by a Variety of Buisiness now before me, And shall only add, That I am, Dr Sir with Great Respect Your Most Obedt Servt

Go: Washington.

